UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

FILED
Jut 13 20a

Shawn Martin Finch, ) clerk U 5 w § 4
, . .»..¢S;l'sg" and
Piainnrr, § Ba"k'”pi"°y C°"‘li$
)
v. ) Civil Action N0.
)
American Bar Association, ) m
) ll 14/0
Defendant. )
MEMORANDUM OPlNlON

This matter is before the Court on its initial review of plaintiff s pro se complaint and
application for leave to proceed in forma pauperis Pursuant to 28 U.S.C. § l9l5(e), the Court is
required to dismiss a complaint upon a determination that it, among other grounds, is frivolous.
28 U.S.C. § l9l5(e)(2)(B)(i).

Plaintiff, a District of Columbia resident, sues the American Bar Association for
discrimination. He alleges that defendant violated "Amendment VIII [and] Amendment IX" by
"denying an American citizen Admission into The Supreme C ourt under terms of Being a Pro-se
Litigant without any credentials from their school." Compl. at l. He seeks "North American
Constitutional Justice , . . . and a settlement between the difference of Lifting the bar and being
barred." Id. at 2. A complaint may be dismissed under 28 U.S.C. § 1915(€)(2) as frivolous when
it describes fantastic or delusional scenarios, contains “fanciful factual allegation[s]," Nel`tzke v.

Wz`llz`ams, 490 U.S. 319, 325 (1989), or lacks "an arguable basis in law and fact.” Brana’on v.

/

/’ » \
for such treatment. A separate Order of dismiss accompanies thi ~Memorzg)dum Opinion.

' United States Dilstrict Judge
DATE: July  z , 2011

Dzmzcz @fc@zumbia 3a @fr>ar@ze, 734 F.zd 56, 59 _(p,c.. c)ir_ 1934§: firing ¢;r`ri;`)inr qualifies